
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 768
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. McCollum
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to expand the jurisdiction of the Committee on Small Business
		  to include nonprofit organizations.
	
	
		That(a)paragraph (q) of clause
			 1 of rule X of the Rules of the House of Representatives is amended to read as
			 follows:
				
					(q)Committee on Small
				Business and Nonprofit Organizations.
						(1)Assistance to and protection of small
				business, including financial aid, regulatory flexibility, and paperwork
				reduction.
						(2)Assistance to and protection of
				nonprofit organizations, including management support, access to capital,
				enhanced research, improved data sharing, support for innovative organizations
				and expanding adoption of best practices in management and programming.
						(3)Participation of small-business
				enterprises and nonprofit organizations in Federal procurement and Government
				contracts.
						.
			(b)Clause 3(l) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 The Committee on Small Business and inserting The
			 Committee on Small Business and Nonprofit Organizations and by
			 inserting and nonprofit organizations before the period at the
			 end.
			(c)The amendments
			 made by this resolution shall take effect immediately before noon on January 3,
			 2013.
			
